DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 11/29/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of PCT/CN2019/125818, filed 12/17/2019. The assignee of record is Citrix Systems, Inc. The listed inventor(s) is/are: CHEN, YONGYU; Bao, Liang; Liang, Ruiqi; Xu, Lei.
Response to Arguments
Applicant’s arguments filed 11/29/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art Amended claims filed on 11/29/2021 disclose “wherein dissimilar service instances of the plurality of services are allocated to the respective host device for execution,” Claim 1.  “wherein dissimilar service instances of the plurality of services are allocated to the respective host device for execution” is not disclosed in the orginal specification, claims, or drawings submitted on 1/27/2020.
Claims 2-7, 9-14, & 16-20 are rejected for being dependent on the rejected claims 1, 8, & 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 10324643 B1, published 6/18/2019; hereinafter Hua) in view of Cropper et al. (US 9619293 B1, published 4/11/2017; hereinafter Cro), and further in view of Hoole et al. (US 20130283176 A1, published 10/24/2013; hereinafter Hoo), and further in view of Ravichandran et al. (US 20110179176 A1, published 7/21/2011; hereinafter Rav).
For Claim 1, Hua teaches a method (Hua Col 1 Ln 43-44 a computer implemented method, a computer program product, and a system) comprising: determining, by a computing device, a service instance count for each of a plurality of services to be executed on a plurality of host devices (Hua Col 7 Ln 63 to Col 8 Ln 14 teaches classifying applications according to types and combining K number of application classes (service instance count). 
Examiner notes that clarifications to what is meant by service instance count may be one way to possibly overcome the current rejection. If applicant wishes to discuss any amendments, mappings, arguments applicant is encouraged to reach out to examiner at 571 270 3863 or michael.keller@uspto.gov, examiner will be happy to help applicant work to move the case forward and provide any clarifying interpretations or answer any questions, Monday through Friday from about 6 AM to 10 PM EST is generally a good time (with breaks, so may miss the initial call) and examiner will try to return call quickly if missed, thank you
Hua Col 7 Ln 63 to Col 8 Ln 14 recites:
(49) Refer now to example embodiment of FIG. 8. FIG. 8 is a simplified illustration of a system for identifying a number of virtual storage pools within a software-defined storage in accordance with an embodiment of the present disclosure. System 800 includes a module for classifying applications according to types 810. System 800 includes a module for combining K number of application classes 820. System 800 includes a module for creating a corresponding number of virtual storage pools 830.
(50) Refer now to example embodiments of FIG. 8 and FIG. 9. FIG. 9 is a simplified illustration of a method for identifying a number of virtual storage pools with a software-defined storage in accordance with an embodiment of the present disclosure. Module 810 classifies applications according to types (step 910). Module 820 combines applications according to types into K number of applications classes (920). Module 830 creates a K number of virtual storage pools corresponding to K number of application classes (930).
Please see screen shots of Hua’s Figs. 8 & 9 below, thank you:

    PNG
    media_image1.png
    468
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    292
    media_image2.png
    Greyscale
); 
determining a similarity between the plurality of services (Hua Col 5 Ln 54 to Col 6 Ln 12 teaches cosine similarity between application vectors is calculated. Hua Col 5 Ln 54 to Col 6 Ln 12 recites:
(34) In many embodiments, a virtual storage pool initialization and configuration procedure may entail identifying an appropriate number of virtual storage pools. In most embodiments, application dimensions may be classified according to their types, such as Oracle®, SAP® applications, and Microsoft Exchange®. In some embodiments, application classes with similar application requirement vectors may be combined into virtual storage pools as a result of calculating the cosine similarity between application requirement vectors. In many embodiments, application requirement vectors with the same application requirement dimensions may have a cosine similarity of 1. In most embodiments, application vectors without similar application requirement dimensions may have a cosine similarity of 0. In other embodiments, cosine similarity may entail a soft cosine measure. In some embodiments, a soft cosine measure may be a measure of a “soft” similarity between multiple application requirement vectors. In some embodiments, a soft similarity may be a measure that considers similarity of application requirement dimensions between multiple application requirement vectors. In many embodiments, there may be K classes of applications with similar application requirement vectors and a corresponding K number of virtual storage pools. In most embodiments, application classes may be classified according to priority level.); 
determining a [resource] instance count (Hua Col 5 Ln 55-56 identifying an appropriate number of virtual storage pools) for the plurality of host devices based upon, at least in part, the similarity between the plurality of services (Hua Col 6 Lns 7-24 teaches use of resources, virtual storage pools, for serving application classes, e.g. Hua Col 5 Ln 59-63 recites application classes with similar application requirement vectors may be combined into virtual storage pools as a result of calculating the cosine similarity between application requirement vectors.
Hua Col 6 Lns 7-24 teaches a specified number of storage resource pools is determined, e.g. Hua Col 6 Ln 13-15 recites a virtual storage pool initialization and configuration procedure may entail clustering physical storage resource pools into different K clusters); and 
allocating each service instance to a respective host device for execution (Hua Col 5 Ln 59-63 recites application classes with similar application requirement vectors may be combined into virtual storage pools as a result of calculating the cosine similarity between application requirement vectors and Hua Col 5 Ln 55-56 identifying an appropriate number of virtual storage pools) based upon, at least in part, the similarity between the plurality of services (Hua Col 5 Ln 59-63 cosine similarity between application requirement vectors), the service instance count (Hua Col 7 Ln 63 to Col 8 Ln 14 teaches classifying applications according to types and combining K number of application classes and Hua Col ), and the host service count (Hua Col 6 Ln 13-15 recites clustering physical storage resource pools into different K clusters and Hua Col 5 Ln 55-56 identifying an appropriate number of virtual storage pools).
Hua does not explicitly teach determining a host instance count; wherein the service instance count defines a number of copies of code of a service for each respective service of the plurality of services to be executed on the plurality of host devices.
However, Cro teaches determining a host instance count (Cro Col 13 ln 11 to Col 14 Ln 56 teaches determining number of host to utilize, e.g. Cro Col 14 Lns 9-12 if processor utilization reaches a predefined threshold on a host, virtual machines may be migrated off of the original host to another host until the processor utilization is below the threshold on the original host and Cro Col 13 Ln 56-61 Based on historical information (e.g., past experience), a user may desire to account for peak temporal periods in the user's environment where the user requires additional processor capacity to meet workload demands. However, that extra capacity does not always need to be activated. As such, capacity-on-demand technology may be applied, and Cro Col 14 Lns 6-8 ongoing performance impact operations can be enabled to keep the resources across a group of hosts in the cloud environment balanced).
Cro and Hua are analogous art because they are both related to managing shared pools of resources.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the managing technqieus of Cro with the system of Hua because efficient usage of capacity-on-demand resources can provide performance benefits such as high availability (Cro Col 1 Lns 42-44).
Hua-Cro does not explicitly teach wherein the service instance count defines a number of copies of code of a service for each respective service of the plurality of services to be executed on the plurality of host devices.
However, Hoo teaches wherein the service instance count defines a number of copies of code of a service for each respective service of the plurality of services to be executed on the plurality of host devices (Hoo ¶ 0035-0037 totals of image program copies stored per group).
Hoo and Hua-Cro are analogous art because they are both related to managing shared resources.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the managing techniques of Hoo with the system of Hua because based on capacity some computing machines or other systems may instead provide only one of a local program repository and available resources to execute program instances (Hoo ¶ 0037).
Hua-Cro-Hoo does not explicitly teach wherein dissimilar service instances of the plurality of services are allocated to the respective host device for execution.
(Rav Claim 10 a first website hosting architecture that serves a plurality of common website hosting services to a plurality of unrelated websites from a plurality of servers).
Rav and Hua-Cro-Hoo are analogous art because they are both related to managing shared resources.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the migration techniques of Rav with the system of Hua-Cro-Hoo to support multiple boxes per customer (Rav ¶ 0549).
For Claim 2, Hua-Cro-Hoo-Rav teaches the method of claim 1 wherein the service instance count is determined based upon, at least in part, a resource capacity model and usage data (Hua Claim 7 capacity, and input/output operations per second. Also please see Hua Col 5 Lns 26-37 regarding virtual storage pool initialization and mapping capability dimensions such as capacity and latency requirements.
Please also see Cro Col 13 ln 11 to Col 14 Ln 56, thank you).
For Claim 3, Hua-Cro-Hoo-Rav teaches the method of claim 1 wherein the similarity between the plurality of services is based upon, at least in part, a correlation of resource consumption for the plurality of services (Cro Col 14 Lns 6-8 ongoing performance impact operations can be enabled to keep the resources across a group of hosts in the cloud environment balanced).
For Claim 4, Hua-Cro-Hoo-Rav teaches the method of claim 3 wherein allocating each service instance includes grouping services of the plurality of services on at least one host device of the plurality of host devices based upon, at least in part, the correlation of resource consumption for the grouped services (Cro Col 14 Lns 9-12 if processor utilization reaches a predefined threshold on a host, virtual machines may be migrated off of the original host to another host until the processor utilization is below the threshold on the original host).
For Claim 5, Hua-Cro-Hoo-Rav teaches the method of claim 4 wherein the correlation of resource consumption for the plurality of services is based upon, at least in part, historical resource consumption data for the plurality of services (Cro Col 13 Ln 56-61 Based on historical information (e.g., past experience), a user may desire to account for peak temporal periods in the user's environment where the user requires additional processor capacity to meet workload demands. However, that extra capacity does not always need to be activated. As such, capacity-on-demand technology may be applied).
For Claim 6, Hua-Cro-Hoo-Rav teaches the method of claim 1 wherein the host instance count is determined based upon, at least in part, a usage threshold of at least one host device of the plurality of (Cro Col 14 Lns 9-12 if processor utilization reaches a predefined threshold on a host, virtual machines may be migrated off of the original host to another host until the processor utilization is below the threshold on the original host).
For Claim 7, Hua-Cro-Hoo-Rav teaches the method of claim 1 further comprising migrating at least one service of the plurality of services from a first host device of the plurality of host devices to a second host device of the plurality of host devices (Cro Col 14 Lns 9-12 if processor utilization reaches a predefined threshold on a host, virtual machines may be migrated off of the original host to another host until the processor utilization is below the threshold on the original host).
For Claim 8, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 9, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 10, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20080147945 A1, Parallel Memory Migration
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446